DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021, has been entered.
 
Claims 1-6 are pending in this office action and presented for examination. Claims 1-6 are newly amended by the RCE received December 14, 2021.

Drawings
The drawings are objected to because:
The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. However, the drawings do not meet this requirement. Examiner notes that the replacement drawings received December 14, 2021, appear to have increased the size of the figure numbering (e.g., “FIG. 1”) rather than the drawing sheet numbering (e.g., “1/11”). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a resource of the first queue is reserved to store the decoded memory access instructions” in lines 7-9, wherein “instructions” newly replaces a previously recited “instruction”. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether the claim is conveying that a resource (which appears to be an entry of the queue, given that the resource appears to be recited as being a part of a whole — the first queue — and given that the specification recites language such as “resources of the LDSTQ 161” in, for example, [0127]) stores “the decoded memory access instructions” (in other words, a plurality); or whether an interpretation is intended wherein either the recited resource is actually multiple resources, or the recited resource is reserved to only store a single decoded memory access instruction at a time; or whether another interpretation is intended. In addition, to any extent to which the limitation is intended to refer to a particular decoded memory access instruction (note, for example, claim 2, lines 2-3), it would be unclear as to whether this particular decoded memory access instruction is the same as or different than the recited store instruction after being decoded.
Claim 1 recites the limitation “a second queue that stores store data” in line 5. Claim 1 further recites the limitation “a resource that allows the second queue to store the store data is not reserved” in lines 9-10. However, it is indefinite as to whether the second queue stores or does not store the store data. The limitation in claim 1, line 5, implies the former possibility, but the limitation in claim 1, lines 9-10, implies the latter possibility. The limitations also make it unclear as to whether a resource has to be reserved for store data in order to store the store data thereto. It is further unclear as to whether the resource that allows the second queue to store the store data is not reserved prior to the store data being stored, or not reserved after the store data being stored. It is further unclear as to whether it is the recited resource, or another entity (e.g., 
Claims 2-3 are rejected for failing to alleviate the rejections of claim 1 above. 

Claim 2 recites the limitation “the resource of the second queue” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims. In addition, it is indefinite as to whether this limitation is the same entity as or a different entity from the recited “a resource that allows the second queue” in claim 1, line 9. 

Claim 3 recites the limitation “the inhibitor” in line 5. However, there is insufficient antecedent basis for this limitation in the claims. It is further indefinite as to whether this limitation is referring to a same entity as or a different entity from “an allocation manager that inhibits” in claim 1, line 11. 
Claim 3 recites the limitation “[t]he calculation processing apparatus according to claim 1, further comprising a reservation station for an address that stores the memory access instructions decoded by the decoder and outputs the stored memory access instructions to a processor that processes the memory access instructions” in lines 1-5. However, it is indefinite as to whether the recited processor is the same as or different from the recited calculation processing apparatus. Note that paragraph [0003] discloses “A processor serving as a calculation processing apparatus”. Examiner recommends reciting the particular block of the calculation processing apparatus that processes the memory access instructions (e.g., a calculation executor and/or a load/store unit, if the original disclosure supports such subject matter).

Claim 4 recites the limitation “the second target address information of the store instruction” in lines 7-8. However, there is insufficient antecedent basis for this limitation in the claims. Note that while “second target address information” was recited in claim 4, line 7, and while “a store instruction” was recited in claim 4, lines 2-3, the claim did not previously recite that the second target address information was “of the” store instruction.
Claim 4 recites the limitation “a resource of the first queue is reserved to store the decoded memory access instructions” in lines 8-10, wherein “instructions” newly replaces a previously recited “instruction”. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to whether the claim is conveying that a resource (which appears to be an entry of the queue, given that the resource appears to be recited as being a part of a whole — the first queue — and given that the specification recites language such as “resources of the LDSTQ 161” in, for example, [0127]) stores “the decoded memory access instructions” (in other words, a plurality); or whether an interpretation is intended wherein either the recited resource is actually multiple resources, or the recited resource is reserved to only store a single decoded memory access instruction at a time; or whether another interpretation is intended. In addition, to any extent to which the limitation is intended to refer to a particular decoded memory access instruction (note, for example, claim 5, lines 2-3), it would be unclear as to whether this particular decoded memory access instruction is the same as or different than the recited store instruction after being decoded.
Claim 4 recites the limitation “a second queue that stores store data” in line 4. Claim 4 further recites the limitation “a resource that allows the second queue to store the store data is not reserved” in lines 10-11. However, it is indefinite as to whether the second queue stores or does 
Claims 5-6 are rejected for failing to alleviate the rejections of claim 4 above.

Claim 5 recites the limitation “the resource of the second queue” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. In addition, it is indefinite as to whether this limitation is the same entity as or a different entity from the recited “a resource that allows the second queue” in claim 4, line 10.
Claim 5 recites the limitation “the target address information of the store instruction” in lines 5-6. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “target address information of the store instruction” or as “the second target address information of the store instruction”. 

Claim 6 recites the limitation “[t]he control method [of a calculation processing apparatus] according to claim 4, further comprising interlocking an entry of a reservation station for an address that stores the memory access instructions decoded by the decoder and outputs the 

Response to Arguments
Applicant on page 6 argues: “The title is objected to as not being descriptive. The title has been amended to more clearly describe the invention. Accordingly, withdrawal of the title objection is respectfully requested.”
In view of the aforementioned amendment, the previously presented objection of the title is withdrawn. 

Applicant on page 6 argues: ‘The drawings are objected to as not being clear and missing a proper legend. FIGS. 1-11 have been amended to address this objection. In FIG. 1, the legend "Related Art" has been changed to --Prior Art--. In FIGS. 1-11, the sheet numbers are clarified by increasing the letter size thereof. Accordingly, withdrawal of the drawing objection is respectfully requested.’
In view of the replacement sheets, the objection to Figure 1 regarding the legend is withdrawn. However, the objection to the drawing sheet numbering appears to remain applicable. Examiner notes that the replacement drawings received December 14, 2021, appear 

Applicant on page 6 argues: “Claims 3 and 6 are objected to because of improper capitalization. The claims have been amended to address this objection. Accordingly, withdrawal of the objection to the claims is respectfully requested.”
In view of the aforementioned amendments, the previously recited objections to the claims are withdrawn.

Applicant on page 7 argues: “Claim 2 is rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. Claim 2 has been amended to address this rejection. Accordingly, withdrawal of the rejection is respectfully requested.”
In view of the aforementioned amendment, the associated previously presented rejection under 35 U.S.C. §112(a) is withdrawn.

Applicant on page 7 argues: “Claims 1-6 are rejected under 35 U.S.C. §112(b) as being indefinite. The claims have been amended to more particularly point out and distinctly claim the subject matter. Accordingly, withdrawal of the rejection is respectfully requested.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional indefinite subject matter — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182